Citation Nr: 0016646	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-03 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a 
perforated eardrum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a perforated eardrum.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before the undersigned member of the 
Board in May 2000.


REMAND

This case presents unique circumstances.  The RO adjudicated 
the claim on the basis of whether new and material evidence 
had been presented to reopen a claim for service connection 
for perforated left eardrum.  The veteran argues that there 
was no prior final disallowance of the claim.  

Review of the claims folder reveals that in August 1996, the 
veteran applied for service connection for various 
conditions, including a perforated left eardrum.  The RO 
replied in November 1996, telling the veteran that the claim 
had previously been denied.  The RO noted that the veteran 
had been informed of the previous denial by letter, dated 
July 22, 1995, and that he not submitted any appeal.  
Subsequent RO letters to the veteran dated in March 1997 and 
in June 1998 also informed the veteran that no new and 
material evidence had been submitted to reopen the claim.  As 
noted in the introduction, the veteran appealed the June 1998 
determination.  

The veteran's claims folder does not appear to contain any 
record of a claim for service connection for a perforated 
left eardrum prior to the veteran's August 1996 claim.  The 
claims folder does not appear to contain a record of a prior 
RO rating decision on the matter or of a July 22, 1995, RO 
notice letter.  

The claims folder does contain a final August 1955 rating 
decision denying service connection for "chronic drainage 
left ear" based on evidence of acute otitis during active 
service.  There is also a July 1965 RO rating decision 
denying service connection for "left otitis media."  Although 
those decisions do note a perforated left eardrum that 
preexisted active service, the earlier claims appears to be 
separate and distinct from the claim for service connection 
for a perforated left eardrum.

Clearly, a determination of whether new and material evidence 
has been submitted should not be made unless there is a 
record of a prior final decision on the matter.  The Board 
therefore finds it necessary to remand the case for a search 
for the prior rating decision.  If no record of this 
adjudication can be found, the claim for service connection 
for perforated left eardrum must be reviewed on a de novo 
basis.  This is necessary to prevent a violation the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Hence the case is REMANDED to the RO for the following 
action:

1.  An attempt should be made to locate 
any record of a July 1995 RO rating 
decision on the matter.  

2.  If no prior final rating decision is 
found, the RO should review and 
adjudicate the veteran's claim for 
service connection for perforated eardrum 
on a de novo basis, as an original claim, 
to include whether a preexisting left 
eardrum perforation was aggravated during 
active service.  The veteran should be 
fully apprised of the decision and the 
bases therefor.  

If the decision remains adverse, the veteran and his 
representative should be provided with an appropriate 
statement of the case, which clearly explains the reasons for 
the determination citing the applicable law and regulations.  
After he has been given an opportunity to respond to the 
statement of the case, the claims file should be returned to 
the Board.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




